BY THE COURT:
Civil contempt is coercive rather than punitive. It is intended to make a recalcitrant party comply with an affirmative command of the court. Jones v. Louisiana State Bar Association, 602 F.2d 94 (5th Cir.1979). The petitioner has not made a sufficient showing that such coercion is now appropriate, particularly in view of the ICC’s response dated March 7. Therefore, both of the motions to cite for contempt are DENIED without prejudice to a similar motion should the ICC fail to issue final rules by April 10, 1984.